Citation Nr: 0403859	
Decision Date: 02/10/04    Archive Date: 02/23/04

DOCKET NO.  97-03 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased rating for right ear hearing 
loss, currently evaluated as 0 percent disabling.

2.  Entitlement to service connection for a skin disability, 
to include as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran had active duty from September 1954 to August 
1957 and from November 1957 to November 1974, including 
combat service in Vietnam.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from rating decisions by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  The case 
was previously remanded by the Board in June 1998 and April 
2000.  The veteran testified at a Board hearing at the RO in 
July 2003.  Additional documentary evidence was submitted at 
the July 2003 hearing, and the veteran indicated in his 
testimony that he wished to waive preliminary review of the 
new evidence by the RO. 


FINDINGS OF FACT

1.  The veteran's service-connected disability, described as 
right ear hearing loss, is productive of Level III hearing 
acuity in the right ear; service connection has not been 
established for left ear hearing loss.

2.  The veteran's chronic skin disability diagnosed as eczema 
was manifested during his active duty service. 


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a compensable disability 
evaluation for the veteran's service-connected right ear 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. Part 4, including § 4.7 and Code 6100 
(2003).

2.  Eczema was incurred in the veteran's active duty service.  
38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This legislation provides, among 
other things, for notice and assistance to claimants under 
certain circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of the 
VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)) 
(2003).  The intended effect of the regulation is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

After reviewing the claims folder, the Board finds the 
claimant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
an increased rating for his disability.  Letters from the RO 
in May 2001, January 2002 and April 2003 informed the veteran 
of the information and evidence necessary to warrant 
entitlement to the benefits sought and advised him of the 
types of evidence VA would assist him in obtaining.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The Board 
notes that the referenced letters do not specifically address 
the issue of an increased rating for hearing loss.  However, 
they do address the issues of what evidence is needed for an 
increased rating claim, what evidence the VA would assist the 
veteran in obtaining, and what evidence would be helpful to 
the veteran's claim.  Moreover, the May 2000 statement of the 
case on the hearing loss issue clearly set forth the criteria 
which must be satisfied in order to warrant a compensable 
rating.  In addition, in an increased rating claim for 
hearing loss, the issue is decided based on a mechanical 
application of rating criteria to audiological test results, 
and the VA fully complied with 38 C.F.R. § 3.159 by providing 
audiological testing for the veteran which clearly showed 
that the criteria for a higher rating have not been met.  As 
such, the technical violation of VCAA notice in this case is 
harmless error, as full VCAA compliance would not change the 
result in the case.  See 38 U.S.C.A. § 7261(b);  Conway v. 
Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004).  The Board 
therefore finds that the notice requirements of the law and 
regulation have been met.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
new law and regulation.  The record includes service medical 
records, private medical records, and VA medical records.  As 
the record reflects that the veteran has been afforded 
multiple VA medical examinations, the requirements of 38 
C.F.R. § 3.159(c)(4) have been met.  Moreover, no additional 
pertinent evidence has been identified by the veteran as 
relevant to this issue.  Under these circumstances, the Board 
finds no further action is necessary to assist the veteran 
with the claim.

Finally, the Board notes that the United States Court of 
Appeals for Veterans Claims recently held that a VCAA notice 
letter must be provided to a claimant before the initial 
unfavorable decision on a service-connection claim.  
Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. Jan. 13, 
2004).  However, the initial unfavorable decision in August 
1999 was made prior to the enactment of the VCAA.  It 
obviously would not have been possible to provide the veteran 
with notice of the VCAA at that time.  Nevertheless, as noted 
above, the RO provided the veteran with sufficient VCAA 
notice following the enactment of the VCAA.  Furthermore, the 
veteran responded to the VCAA letters by providing additional 
evidence and information in support of his claim, including 
the additional medical evidence which he submitted at his 
July 2003 Board hearing.  The Board notes that the veteran 
has waived RO consideration of this evidence.  As the veteran 
was provided sufficient notice of the VCAA and responded to 
the claim by providing additional evidence and information in 
support of his claim, the Board finds the veteran has not 
been prejudiced for receiving the VCAA letter subsequent to 
the initial unfavorable decision.  The Board therefore finds 
that the notice requirements of the new law and regulation 
have been met.

Analysis

I.  Increased Rating for Right Ear Hearing Loss. 

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  In order to evaluate the level of disability and any 
changes in condition, it is necessary to consider the 
complete medical history of the veteran's condition.  
Schafrath v. Derwinski, 1 Vet.App. 589, 594 (1991).  However, 
where an increase in the level of a service-connected 
disability is at issue, the primary concern is the present 
level of disability.  Francisco v. Brown, 7 Vet. App. 55 
(1994).  

The present appeal involves the veteran's claim that the 
severity of his service-connected right ear hearing loss 
warrants a higher disability rating.  According to VA laws 
and regulations, assignment of disability ratings for hearing 
impairment are derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered. See 38 C.F.R. § 4.85; 
Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992). In the 
present case, the veteran's right ear hearing loss was 
originally assigned a noncompensable evaluation under 
Diagnostic Code 6100. The Board notes here that left ear 
hearing loss has not been service-connected.

During the pendency of this appeal, regulatory changes 
amended the VA Schedule for Rating Disabilities, 38 C.F.R. § 
Part 4, including the rating criteria for evaluating a 
hearing loss disorder.  This amendment was effective June 10, 
1999. See 64 Fed. Reg. 25202-25210 (May 11, 1999).  

It appears that the RO considered the amended regulations in 
the most recent Supplemental Statement of the Case, dated in 
May 2000.  However, the Board notes that the amendments did 
not result in any substantive changes.  Essentially, the 
amended regulations incorporated some explanatory comments 
concerning VA's method of evaluating a hearing loss disorder.  
But otherwise, the old and new regulations are identical, 
and, as pertains to the present appeal, neither rating 
criteria can be more favorable to the veteran's claim. See 64 
Fed. Reg. 25202 (May 11, 1999) (discussing the method of 
evaluating hearing loss based on the results of puretone 
audiometry results and the results of a controlled speech 
discrimination test and indicating that there was no proposed 
change in this method of evaluation).

According to current VA rating criteria for hearing 
impairment, VA examinations are to be conducted using the 
controlled speech discrimination tests together with the 
results of the puretone audiometry test. 38 C.F.R. § 4.85(a).  
Numeric designations (I through XI) are assigned by 
application of Table VI, in which the percentage of 
discrimination is intersected with the puretone decibel loss. 
38 C.F.R. § 4.87, Table VI. The results are then applied to 
Table VII, for a percentage. Id.  If impaired hearing is 
service-connected in only one ear, as in the present case, 
the nonservice-connected ear will be assigned a designation 
of Level I, for purposes of applying Table VII. 38 C.F.R. § 
4.85(f).

The amended regulations added two new provisions for 
evaluating veterans with certain patterns of hearing 
impairment that cannot always be accurately assessed under § 
4.85 because the speech discrimination test may not reflect 
the severity of communicative functioning that these veterans 
experience.  See 64 Fed. Reg. 25203 (May 11, 1999).  In the 
case of puretone thresholds that are 55 decibels or more at 
each of the four specified frequencies (1000, 2000, 3000, and 
4000 Hertz), either Table VI or Table VIa is applied, 
whichever is more favorable.  38 C.F.R. § 4.86(a) (2003).  
Furthermore, when the puretone threshold is 30 decibels or 
less at 1000 Hertz, and 70 decibels or less at 2000 Hertz, 
the more favorable of Table VI or Table VIa is applied.  38 
C.F.R. § 4.86(a) (2003).  Neither of those provisions is 
applicable in the present appeal.

Turning to the record, on the authorized VA audiological 
evaluation in January 2003, pure tone thresholds, in 
decibels, for the veteran's right ear were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
45
55
60
70
LEFT
N/A
N/A
N/A
N/A
N/A

Based on this testing, the veteran had an average puretone 
threshold of 58 decibels in the right ear.  Speech 
recognition ability was reported to be 88 percent in the 
right ear.  Entering the right ear category designations from 
this examination results in a finding of Level III hearing 
acuity in that ear.  By regulation, the nonservice-connected 
left ear is assigned Level 1 hearing acuity.  Entering these 
findings into Table VII results in a 0 disability rating 
under Diagnostic Code 6100.  Thus, the Board concludes that 
the currently assigned noncompensable evaluation for right 
ear hearing loss is appropriate, considering both the current 
and former versions of the rating criteria, and there is no 
basis for a higher evaluation either at the time of the grant 
of service connection, or the present time.

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.  The veteran may always advance a new 
claim for an increased rating should his hearing loss 
disability increase in severity in the future.  However, 
based on the evidence currently of record, a compensable 
rating is not warranted. 

II.  Service Connection for Skin Disability. 

At the July 2003 Board hearing, the veteran testified that 
his skin problems arose during his service in Vietnam.  He 
reported that the rash initially started on his legs, calves, 
and front of the legs and then gradually moved into the upper 
body area.  The Board finds that the veteran is a credible 
witness, and his assertions regarding his skin rash have been 
consistent over the years.  

The Board also notes that the veteran was awarded the Combat 
Infantryman Badge which is evidence that he participated in 
combat with the enemy.  In the case of any veteran who 
engaged in combat with the enemy in active service with a 
military, naval, or air organization of the United States 
during a period of war, campaign, or expedition, the 
Secretary shall accept as sufficient proof of service 
connection of any disease or injury alleged to have been 
incurred in or aggravated by such service satisfactory lay or 
other evidence of service incurrence or aggravation of such 
injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service, and to that end, shall resolve 
every reasonable doubt in favor of the veteran.  Service 
connection of such injury of disease may be rebutted by clear 
and convincing evidence to the contrary.  38 U.S.C.A. § 1154.  

The Board is therefore compelled to find that the veteran did 
suffer a skin rash during his active duty service.  In fact, 
service medical records show treatment for various skin 
problems, including a rash.  It appears from a review of the 
record that the underlying problem has been to link a current 
skin disorder to the skin rash noted during service.  In this 
regard, prior decisions have noted that lack of evidence of 
skin rash on discharge examination as well as various medical 
reports over the years which suggest various skin disorders 
which may not be related to the skin rash during service. 

However, recent medical reports show a continuing rash on the 
back of both legs, the thighs and the trunk of the body. 
Significantly, while service medical records document what 
appear to be various skin problems, a rash upon return from 
Vietnam was documented in a dermatology clinic records dated 
in February 1968.  A biopsy associated with pruritic plaques 
of the arms, abdomen and legs in 1982 resulted in a 
microscopic diagnosis of spongiotic focal psoriasiform 
dermatitis.  An April 2001 VA examiner diagnosed eczema and 
seborrheic keratoses.  This examiner indicated the he did not 
feel that any of the veteran's skin problems were related to 
his military service.   Significantly, a March 2002 VA 
clinical record refers to a 1995 biopsy finding of 
superficial dermatitis with spongiosis and psoriasiform 
hyperplasia.  When the veteran was seen on VA examination in 
September 2002, the examiner noted a history of skin rash, 
but found that the rash was healed at the time of 
examination.  This examiner commented that "these things 
come and go" and he wondered what it could be.  The examiner 
suggested a biopsy.  A March 2003 clinical record references 
nummular eczema.  

After reviewing the record, the Board is left with the 
impression that trained medical personnel, despite special 
tests and biopsies, have not reached a consensus as to what 
is the exact nature of the veteran's skin problems.  The 
record suggests that certain problems, such as moles, may be 
separate and apart from the skin rash which the veteran has 
consistently reported has been present since Vietnam.  The 
Board also notes that certain episodes of a rash in the groin 
area may be associated with radiation therapy for treatment 
of prostate cancer.  

At any rate, the Board believes that the evidence does show 
that it is at least as likely as not that the current skin 
disorder of the legs and trunk described variously as 
dermatitis or eczema is the same skin rash noted by the 
veteran during his Vietnam service.  The Board therefore 
finds that service connection for skin disability described 
as dermatitis or eczema is warranted.  38 U.S.C.A. § 5107(b).  


ORDER

Entitlement to a compensable rating for service-connected 
right ear hearing loss is not warranted.  To this extent, the 
appeal is denied. 

Entitlement to service connection for skin disability 
described as dermatitis or eczema is warranted.  To this 
extent, the appeal is granted. 


                     
______________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



